 

 

EXECUTION VERSION

 

MEMBER SUPPORT AGREEMENT

 

This MEMBER SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
August ___, 2020, by and among NTN Buzztime, Inc., a Delaware corporation
(“Parent”), Brooklyn Immunotherapeutics LLC, a Delaware limited liability (the
“Company”), and each of the undersigned beneficial holders of Class A Units of
the Company (each, a “Holder”).

 

RECITALS

 

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), by and among Parent, BIT Merger Sub, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, Merger Sub will, subject to the terms and conditions of the Merger
Agreement, merge with and into the Company (the “Merger”) and the Company, as
the surviving entity of the Merger, will thereby become a wholly-owned
subsidiary of Parent;

 

WHEREAS, the Limited Liability Company Operating Agreement of the Company dated
December 17, 2018, as amended by the First Amendment to Limited Liability
Operating Agreement of the Company dated August __, 2020 (collectively, the
“Operating Agreement”), provides that the “Management Board” (as defined
therein) shall not cause, effectuate or permit the consummation of a merger
involving the Company as a constituent party, or any other “Sale” (as defined
therein) without the separate vote and approval of the beneficial holders of a
majority of the Class A Units of the Company;

 

WHEREAS, the Holders own their interests in the Company through either Brooklyn
Immunotherapeutics Investors LP, a Delaware limited partnership (“BIILP”), which
owns of record all of the Class A Units of the Company, or Brooklyn
Immunotherapeutics Investors GP LLC, a Delaware limited liability company and
the general partner of BIILP;

 

WHEREAS, concurrently with the execution and delivery of the Merger Agreement
and as a condition and inducement to Parent and Merger Sub to enter into the
Merger Agreement, the Company has required that the Holders enter into this
Agreement;

 

WHEREAS, each Holder is the beneficial owner (within the meaning of Rule 13d-3
of the Exchange Act) of such number of Class A Units of the Company as is
indicated beneath Holder’s signature on the last page of this Agreement (the
“Units”); and

 

WHEREAS, capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Merger Agreement.

 

AGREEMENT

 

NOW, THEREFORE, BE IT RESOLVED, that the parties agree to as follows:

 

1.Agreement to Retain Units.

 

a.Transfer. During the period beginning on the date hereof and ending on the
earlier to occur of (i) the Effective Time and (ii) the Expiration Date (as
defined in Section ‎4), (1) except as contemplated by the Merger Agreement, and
except as provided in Section ‎1(b), Holder agrees not to, directly or
indirectly, sell, transfer, exchange or otherwise dispose of (including by
merger, consolidation or otherwise by operation of law) the Units or any New
Units (as defined below), and (2) Holder agrees not to, directly or indirectly,
grant any proxies or powers of attorney, deposit any of the Units into a voting
trust or enter into a voting agreement with respect to any of the Units, or
enter into any agreement or arrangement providing for any of the actions
described in this clause (2) (other than as required to comply with Section
‎2(a)).

 

1

 

 

b.Permitted Transfers. Section ‎1(a) shall not prohibit a Permitted Transfer of
Units or any New Units by Holder pursuant to Section 6.1 of the Operating
Agreement, so long as the assignee or transferee agrees to be bound by the terms
of this Agreement and executes and delivers to the parties hereto a written
consent and joinder memorializing such agreements. During the term of this
Agreement, the Company will not register or otherwise recognize the transfer
(book-entry or otherwise) of any Units or New Units or any certificated or
uncertificated interest representing any Units or New Units, except as permitted
by, and in accordance with, Section 1(b).

 



c.New Units. Holder agrees that any Units acquired by Holder or with respect to
which Holder acquires beneficial ownership after the date of this Agreement and
prior to the earlier to occur of (i) the Effective Time and (ii) the Expiration
Date (“New Units”) shall be subject to the terms and conditions of this
Agreement to the same extent as if they comprised the Units.

 

2.Agreement to Vote Units.

 

a.No later than ten (10) calendar days after the Registration Statement is
declared effective by the SEC, the Holder shall execute and deliver to the
Company (or any designee of the Company communicated to such Holder in writing
and approved by Parent, such approval not to be unreasonably withheld,
conditioned or delayed) a written consent pursuant to which such Holder, with
respect to all Class A Units of the Company beneficially owned by such Holder,
votes in favor of and approves the Merger Agreement and the Contemplated
Transactions, including the Merger. The Company shall promptly (and no later
than two (2) Business Days) inform Parent of any such written consent received
by the Company from a Holder. Until the earlier to occur of the Effective Time
and the Expiration Date, Holder covenants and agrees not to vote, or enter into
any agreement or understanding with any Person with respect to voting of, the
Units or New Units in any manner which conflicts with the terms of this
Agreement.

 

b.Holder further agrees that, until the earlier to occur of the Effective Time
and the Expiration Date, Holder will not, and will not permit any entity under
Holder’s control to, take any action that the Company is prohibited from taking
pursuant to Section 4.5 of the Merger Agreement.

 

3.Representations, Warranties and Covenants of Holder. Holder hereby represents
and warrants to Parent that (i) Holder is the owner of the Units, which, at the
date of this Agreement and at all times up until the earlier to occur of (A) the
Effective Time and (B) the Expiration Date, will be free and clear of any Liens
or other encumbrances (other than those created by this Agreement or applicable
Law), (ii) as of the date hereof, Holder does not beneficially own any Class A
Units of the Company other than the Units, (iii) Holder has the legal capacity,
power and authority to enter into and perform all of Holder’s obligations under
this Agreement and (iv) this Agreement has been duly and validly executed and
delivered by Holder and constitutes a valid and binding agreement of Holder,
enforceable against Holder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

 

2

 

 

4.Termination. This Agreement shall terminate automatically and shall have no
further force and effect as of the earlier of the Effective Time and the
termination of the Merger Agreement in accordance with the terms and provisions
thereof (the “Expiration Date”).

 

5.Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary:
(i) Holder makes no agreement or understanding herein in any capacity other than
solely in Holder’s capacity as a beneficial owner of the Units and New Units and
(ii) nothing in this Agreement shall be construed to limit or affect Holder, or
any Affiliate or designee of Holder, in any other capacity (including as an
officer of the Company or as a member of the Company Board of Managers in acting
in his or her capacity as an officer or manager of the Company) or in exercising
his or her fiduciary duties and responsibilities as an officer of the Company or
as a member of the Company Board of Managers.

 

6.Miscellaneous

 

a.Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties hereto or their respective successors
and assigns. Any amendment or waiver effected in accordance with this Section
‎6(a) shall be binding upon the parties and their respective successors and
assigns.

 

b.Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law thereof. Each of the parties hereto (i) consents
to submit to the personal jurisdiction of the Court of Chancery of the State of
Delaware (or, only if the Court of Chancery of the State of Delaware declines to
accept or does not have jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in the event any dispute arises out
of this Agreement, (ii) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it shall not bring any action relating to this Agreement
in any court other than the Court of Chancery of the State of Delaware (or, only
if the Court of Chancery of the State of Delaware declines to accept or does not
have jurisdiction over a particular matter, any state or federal court within
the State of Delaware).

 

c.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

d.Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

e.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service, confirmed email or confirmed
facsimile, or 72 hours after being deposited in the regular mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address, email address or facsimile number as set
forth below, or as subsequently modified by written notice in accordance with
this Section 6(e).

 

f.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

3

 

 

g.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent or any of its Affiliates any direct or indirect ownership or
incidence of ownership of or with respect to any Units or New Units. All rights,
ownership and economic benefit of and relating to the Units and any New Units
shall remain vested in and belong to Holder, and Parent shall have no authority
to manage, direct, superintend, restrict, regulate, govern or administer any of
the policies or operations of the Company or exercise any power or authority
with respect to Holder in the voting of any Units or New Units, except as
specifically provided herein and in the Merger Agreement.

 

h.Specific Performance. Each of the parties hereto recognizes and acknowledges
that a breach of any covenants or agreements contained in this Agreement will
cause Parent to sustain damages for which they would not have an adequate remedy
at law for money damages, and therefore each of the parties hereto agrees that
in the event of any such breach Parent shall be entitled to the remedy of
specific performance of such covenants and agreements and injunctive and other
equitable relief in addition to any other remedy to which they may be entitled,
at law or in equity.

 

[Signatures on Following Page

 

4

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have caused this Member Support Agreement to be
duly executed on the date first above written.

 

  NTN BUZZTIME, INC.         By:     Allen Wolff     Chief Executive Officer    
    Address for Notices:       6965 El Camino Real   Suite 105-Box 517  
Carlsbad, CA 92009

 

  BROOKLYN IMMUNOTHERAPEUTICS LLC         By:
                                          Ronald Guido     Chief Executive
Officer         Address for Notices:       140 58th Street   Building A, Suite
2100   Brooklyn, NY 11220

 

[Holder Signature(s) on Following Page]

 

5

 

 

  HOLDER(S) 

 

  By:                                              Name:     Title:          
Address for Notices:                

 

  By:     Name:     Title:

 

  Address for Notices:                    

 

Class of Units   Number       Class A    

 

6

